Citation Nr: 1549774	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  15-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-operative removal disc L4-5.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fusion cervical spine.  

3.  Entitlement to a compensable rating for viral warts, hands and feet.

4.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to December 1957.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to a compensable rating for viral warts, hands and feet and reopened but denied on the merits entitlement to service connection for a back disability and a neck disability.  The Veteran filed a notice of disagreement in September 2013 and was provided with a statement of the Case in April 2015.  The Veteran perfected his appeal with a May 2015 VA Form 9.  

Additionally, in a July 2012 administrative decision the RO denied entitlement to nonservice-connected pension.  The Veteran filed a notice of disagreement in September 2012 and was provided with a statement of the case in June 2015.  The Veteran perfected his appeal with a June 2015 VA Form 9.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his May 2015 VA Form 9 the Veteran indicated that he did not want a Board hearing.  On his June 2015 VA Form 9, the Veteran indicated that he desired a Board hearing in Washington, DC.  In an October 2015 statement, the Veteran requested a Board video-conference hearing at the St. Petersburg RO.  Therefore, a remand is necessary to afford the Veteran his requested Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video-conference hearing at the St. Petersburg, Florida, RO before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




